      Case 3:20-cv-00274-BGS Document 26 Filed 03/16/21 PageID.587 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN B.,                                            Case No.: 3:20-cv-00274-BGS
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  STIPULATION FOR ATTORNEY’S
                                                         FEES PURSUANT TO THE EQUAL
14   ANDREW SAUL,
                                                         ACCESS TO JUSTICE ACT (28
15                                    Defendant.         U.S.C. § 2412(d))
16
                                                         [ECF 23, 25]
17
18         On January 19, 2021, the parties filed a Joint Stipulation for Award of Attorney’s
19   Fees Pursuant to the Equal Access to Justice Act, stipulating to an award to Plaintiff of
20   attorneys’ fees of $4,800 pursuant to the Equal Access to Justice Act (“EAJA”), 28
21   U.S.C. § 2412(d). (ECF 23, 25.)
22         The EAJA allows a prevailing party to seek attorney’s fees from the United States
23   within thirty days of final judgment. 28 U.S.C. § 2412(d). “A plaintiff who obtains a
24   sentence four remand is considered a prevailing party for purposes of attorneys’ fees.”
25   Akopyan v. Barnhart, 296 F.3d 852, 854 (9th Cir. 2002) (citing Shalala v. Schaefer, 509
26   U.S. 292, 301–02 (1993))). And, the Ninth Circuit sets statutory maximum hourly rates
27
28

                                                     1
                                                                                  3:20-cv-00274-BGS
         Case 3:20-cv-00274-BGS Document 26 Filed 03/16/21 PageID.588 Page 2 of 2



 1   under the EAJA, adjusted for increases in the cost of living. Thangaraja v. Gonzales, 428
 2   F.3d 870, 876–77 (9th Cir. 2005); Ninth Circuit Rule 39-1.6. 1
 3           Here, this case was remanded on the parties’ Joint Motion for Voluntary Remand
 4   pursuant to sentence four of 42 U.S.C. § 405(g) on December 21, 2020, and Plaintiff’s
 5   counsel’s hourly rate is below the Ninth Circuit’s maximum hourly rates under the EAJA.
 6   (ECF 21-21 (Joint Motion and Entry of Judgment), 23 (Joint Motion for EAJA Fees), 25
 7   (Supplement to Joint Motion with Assignment and Invoice).) Therefore, Plaintiff is the
 8   prevailing party for purposes of attorneys’ fees, the joint motion is timely, and the Court
 9   finds the stipulated amount of fees reasonable.
10           Based upon the Joint Stipulation, the Court GRANTS the parties’ Joint Motion
11   and awards attorney’s fees in the amount of $4,800.
12           IT IS SO ORDERED.
13   Dated: March 12, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26   1
      Statutory Maximum Rates Under the Equal Access to Justice Act, United States Courts
27   for the Ninth Circuit,
     https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039
28

                                                  2
                                                                                  3:20-cv-00274-BGS
